PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/971,584
Filing Date: 4 May 2018
Appellant(s): Karmo et al.



__________________
Mark A. Harper
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal briefs filed on 12/30/2020 and 11/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0072879 to Young et al. (Young) in view of CN 104479221 (CN’221).    
Young discloses a composite material formed from a thermoplastic elastomer composition comprising a polyolefin, crumb rubber, a peroxide and a polyolefin grafted maleic anhydride (abstract).  The polyolefin grafted maleic anhydride in the composition is present in an amount of 0.2 to 5 wt% (paragraph 41). The crumb rubber is present in an amount of at least 5 wt% (paragraph 34).  The crumb rubber obtained from granulation of waste or used rubber tires has a particle size of 10 to 100 µm (paragraphs 31 and 33).  
 In particular, the thermoplastic elastomer composition comprises 69.24 wt% polypropylene, 30.10 wt% crumb rubber, 0.06 wt% dicumyl peroxide and 0.6 wt% polypropylene grafted maleic anhydride (table 1).  The polypropylene can be a virgin polypropylene or a recycled polypropylene (paragraphs 28 and 29).  The polypropylene grafted maleic anhydride corresponds to the claimed coupling agent.  
Young does not explicitly disclose the thermoplastic elastomer composition comprising a heat stabilizer, structural reinforcements, and a flame retardant agent.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an anti-oxidant material disclosed in CN’221 in the thermoplastic elastomer composition disclosed in Young motivated by the desire to stabilize the color and thus the surface appearance of the composite material.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include glass fiber disclosed in CN’221 in the thermoplastic elastomer composition disclosed in Young motivated by the desire to obtain increased impact strength.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a flame retardant agent disclosed in CN’221 in the thermoplastic elastomer composition disclosed in Young motivated by the desire to promote fire retardant properties.  

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of CN’221 in view of CN 10 3571036 (CN’036).

CN’036, however, discloses a recycled carbon fiber-reinforced composite material comprising 60-95 parts by weight of polypropylene, 5-40 parts by weight of recycled carbon fibers, 3-20 parts by weight of a compatibilizer, 0-20 parts by weight of a toughener, 0.1 to 0.6 parts of a lubricant, 0.1 to 0.5 parts by weight of an antioxidant, and 0-20 parts of by weight of a filler (abstract, tables 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled carbon fibers disclosed in CN’036 in the thermoplastic elastomer composition disclosed in Young motivated by the desire to provide the composite material having high strength and excellent mechanical properties.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lubricant disclosed in CN’036 in the thermoplastic elastomer composition disclosed in Young motivated by the desire to increase melt flow rates, resulting in reduced processing temperatures and increased productivity.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of CN’221 as applied to claim 1 above, further in view of US 8,642,683 to Dellock et al. (Dellock).  
Neither Young nor CN’221 discloses the thermoplastic elastomer composition comprising a flow enhancer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a melt flow enhancer disclosed in Dellock in the thermoplastic elastomer composition disclosed in Young motivated by the desire to increase melt flow rates, resulting in reduced processing temperatures and increased productivity.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of CN’221 as applied to claim 1 above, further in view of US 3,249,575 to Engle (Engle).  
Neither Young nor CN’221 discloses the thermoplastic elastomer composition comprising a color concentrate.  
Engle, however, discloses a color concentrate providing uniform pigment dispersion of excellent color strength when used in polyolefin including polypropylene or polyethylene (column 1, lines 35-40; and column 3, lines 15-25). The color concentrate comprises a pigment dispersed in a polyolefin and a diester of 2-hydroxy-methyl-5-norbornene and a dicarboxylic acid.  Engle teaches an extruded article 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a color concentrate disclosed in Engle in the thermoplastic elastomer composition disclosed in Young motivated by the desire to provide uniform pigment dispersion of excellent color strength.  

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Young in view of CN’221 in view of Engle as applied to claim 1, further in view of US 6,271,270 to Muzzy et al. (Muzzy).
None of the first three references disclose the thermoplastic elastomer composition comprising 20-35 wt% of glass fiber.   
Muzzy, however, discloses a fiber-reinforced recycled thermoplastic composite comprising a recycled thermoplastic polymer and up to 40 wt% of high modulus fibers including glass fibers and carbon fibers (abstract, tables 4).  The recycled thermoplastic polymer comprises recycled polypropylene (table 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate glass fiber disclosed in an amount of up to 40 wt% disclosed in Muzzy in the thermoplastic elastomer composition disclosed in Young motivated by the desire to obtain increased impact strength.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Young in view of CN’221 as applied to claim 1 above, further in view of Engle and CN’036.  
Neither Young nor CN’221 discloses the thermoplastic elastomer composition comprising a color concentrate and 10 wt% of recycled carbon fibers.   
Engle, however, discloses a color concentrate providing uniform pigment dispersion of excellent color strength when used in polyolefin including polypropylene or polyethylene (column 1, lines 35-40; and column 3, lines 15-25). The color concentrate comprises a pigment dispersed in a polyolefin and a diester of 2-hydroxy-methyl-5-norbornene and a dicarboxylic acid.  Engle teaches an extruded article comprising 98 parts by weight of polypropylene and 2 parts of the color concentrate (column 4, lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a color concentrate disclosed in Engle in the thermoplastic elastomer composition disclosed in Young motivated by the desire to provide uniform pigment dispersion of excellent color strength.  
CN’036, however, discloses a recycled carbon fiber-reinforced composite material comprising 60-95 parts by weight of polypropylene, 5-40 parts by weight of recycled carbon fibers, 3-20 parts by weight of a compatibilizer, 0-20 parts by weight of a toughener, 0.1 to 0.6 parts of a lubricant, 0.1 to 0.5 parts by weight of an antioxidant, and 0-20 parts of by weight of a filler (abstract, tables 4).  
.  

Claims 1, 2, 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0308009 to Boor (Boor) in view of Young.      
Boor discloses a composite material comprising up to 75 wt% of polypropylene, 10-50 wt% calcium carbonate, 20-50 wt% fire retardant agent, 1-20 wt% polymeric binder, 0.1-8 wt% a UV stabilizer, 0.1-8 wt% a UV inhibitor (example 5).  The composite material further includes recycled tire bits obtained from shredded vehicle tires in an amount of up to 50% by weight (paragraphs 19 and 27).  Boor also discloses that the colorants in an amount of up to 15 wt% are necessary to provide the composite material with the desired appearance (paragraph 21).  The filler includes calcium carbonate, glass fibers or calcium oxide and each of which being incorporated in the composite material in an amount of from 10-60 wt% to provide the composite material more resistance to impact stresses while maintaining adequate compressive, tensile and shear strengths (paragraph 18, and claim 1).  
Boor does not explicitly disclose a recycled polypropylene, a coupling agent and recycled tire particles having a content of 2-30 wt% and a particle size from 10 to 180 µm.  

 In particular, the thermoplastic elastomer composition comprises 69.24 wt% polypropylene, 30.10 wt% crumb rubber, 0.06 wt% dicumyl peroxide and 0.6 wt% polypropylene grafted maleic anhydride (table 1).  The polypropylene can be a virgin polypropylene or a recycled polypropylene (paragraphs 28 and 29).  The polypropylene grafted maleic anhydride corresponds to the claimed coupling agent.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the recycled polypropylene disclosed in Young for the virgin polypropylene disclosed in Boor motivated by the desire to provide a composite material that is friendly to the environment while maintaining excellent mechanical properties and reducing the cost of the material. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polypropylene grafted maleic anhydride disclosed in Young in the composite material disclosed in Boor motivated by the desire to promote bonds between the filler and the polypropylene.  
.  

Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boor in view of Young as applied to claim 1, further in view of CN’036.
Neither Boor nor Young discloses the composite material comprising recycled carbon fibers and a flow enhancer.  
CN’036, however, discloses a recycled carbon fiber-reinforced composite material comprising 60-95 parts by weight of polypropylene, 5-40 parts by weight of recycled carbon fibers, 3-20 parts by weight of a compatibilizer, 0-20 parts by weight of a toughener, 0.1 to 0.6 parts of a lubricant, 0.1 to 0.5 parts by weight of an antioxidant, and 0-20 parts of by weight of a filler (abstract, tables 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled carbon fibers disclosed in CN’036 in the composite material disclosed in Boor motivated by the desire to provide the composite material having high strength and excellent mechanical properties.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lubricant disclosed in CN’036 in the composite material disclosed in Young motivated by the .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boor in view of Young as applied to claim 1 above, further in view of Dellock.  
Neither Young nor CN’221 discloses the composite material comprising a flow enhancer.  
Dellock, however, discloses a polypropylene composition comprising bio-based fillers, synthetic fillers and mineral fillers wherein the polypropylene is recycled polypropylene (abstract).  The polypropylene composition further includes a polyolefin elastomer to improve impact resistance and 1-4 wt% of a melt flow enhancer to increase melt flow rates, resulting in reduced processing temperatures and increased productivity (column 3, lines 20-25).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a melt flow enhancer disclosed in Dellock in the composite material disclosed in Boor motivated by the desire to increase melt flow rates, resulting in reduced processing temperatures and increased productivity.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boor in view of Young as applied to claim 1 above, further in view of CN’036.       
Neither Boor nor Young discloses the composite material comprising recycled carbon fiber.   

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate recycled carbon fibers disclosed in CN’036 in the composite material disclosed in Boor motivated by the desire to obtain high strength and excellent mechanical properties.  

Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,005,887 to Kelman (Kelman) in view of Boor and Young.
Kelman discloses a vehicular bumper comprising a microcellular foam core and an outer layer of fiber-reinforced thermoplastic material covering the microcellular foam core (column 2, lines 60-67 and column 3, lines 1-10).  Kelman does not explicitly disclose the outer layer comprising the claimed composite material. 
Boor discloses a composite material comprising up to 75 wt% of polypropylene, 10-50 wt% calcium carbonate, 20-50 wt% fire retardant agent, 1-20 wt% polymeric binder, 0.1-8 wt% a UV stabilizer, 0.1-8 wt% a UV inhibitor (example 5).  The composite material further includes recycled tire bits obtained from shredded vehicle tires (paragraph 19).  Boor also discloses the colorants present in an amount of up to 15 wt% to provide the composite material with the desired appearance (paragraph 21).  The filler includes calcium carbonate, glass fibers or calcium oxide and each of which 
Boor does not explicitly disclose a recycled polypropylene, a coupling agent and recycled tire particles having a content of 2-30 wt% and a particle size from 10 to 180 µm.  
Young discloses a composite material formed from a thermoplastic elastomer composition comprising a polyolefin, crumb rubber, a peroxide and a polyolefin grafter maleic anhydride (abstract).  The polyolefin grafted maleic anhydride in the composition is present in an amount of 0.2 to 5 wt% (paragraph 41). The crumb rubber is present in an amount of at least 5 wt% (paragraph 34).  The crumb rubber obtained from granulation of waste or used rubber tires has a particle size of 10 to 100 µm (paragraphs 31 and 33).  
 In particular, the thermoplastic elastomer composition comprises 69.24 wt% polypropylene, 30.10 wt% crumb rubber, 0.06 wt% dicumyl peroxide and 0.6 wt% polypropylene grafted maleic anhydride (table 1).  The polypropylene can be a virgin polypropylene or a recycled polypropylene (paragraphs 28 and 29).  The polypropylene grafted maleic anhydride corresponds to the claimed coupling agent.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the recycled polypropylene disclosed in Young for the virgin polypropylene disclosed in Boor motivated by the desire to provide a composite material that is friendly to the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a polypropylene grafted maleic anhydride disclosed in Young in the composite material disclosed in Boor motivated by the desire to promote bonds between the filler and the polypropylene.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the crumb rubber disclosed in Young for the rubber tire bits disclosed in Boor motivated by the desire to enhance tensile strength.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the composite material of Boor/Young for the outer layer of the vehicular bumper disclosed in Kelman motivated by the desire to provide a product that is friendly to the environment while maintaining high strength and excellent mechanical properties and reducing the cost of the material.  

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The 112, second paragraph rejection has been withdrawn in view of Appellant’s argument (pages 8 and 9 of Appeal Brief)  
(2) Response to Argument
A. The 112, second paragraph rejection: 
Applicant’s arguments are considered moot in view of withdrawal of the 112 rejection. 
B-G. The rejections over Young in view of CN’221 and further in combination with CN’036, Dellock, CN’221, Muzzy or Engle.  
Appellant alleges that there is no motivation to incorporate the heat stabilizer disclosed in CN’221 in the elastomer composition of Young because Young intentionally excludes additional ingredients such as heat stabilizers, glass fibers and/or anti-oxidant materials (paragraph 21).  
The examiner respectively disagrees. 
As indicated in paragraph 20, a process for preparing a thermoplastic elastomer conventionally requires two steps: a first step of combining crumb rubber with a polyolefin grafted maleic anhydride, a peroxide initiator and a processing oil to form a mixture, a second step of adding a polyolefin resin to the mixture.  However, the Young elastomer composition can be formed by one step of combining crumb rubber, a polyolefin, a peroxide and a polyolefin grafted maleic anhydride in the absence of the processing oil (paragraph 21).  
The examiner further directs Applicant’s attention to paragraph 43 wherein customary components such as fillers, coloring agents, and plasticizers can be possibly included in the formulation of the elastomer composition.  As such, Appellant must look to the whole reference for what it teaches.  Appellant cannot merely rely on the 
Appellant also asserts that addition of the glass fibers in the Young elastomer composition would reduce the tensile strain at break, thereby rendering it unsatisfactory for its intended purpose.  
The examiner respectfully disagrees.  
Neither factual evidence nor experimental data have been provided in support of Applicant's assertion.  Therefore, Appellant’s presumption is nothing more than a conclusory statement unsupported by any evidence of record.  
H. The rejection over Boor in view of Young.  
Appellant states that there is no motivation to substitute the crumb rubber disclosed in Young for the rubber tire bits disclosed in Boor because Boor already solves the problem of enhancing tensile strength of a composite material roofing structure with filler (paragraph 18).  Appellant contends that the Examiner uses the pending claims as a roadmap to find and combine prior art components. 
The examiner respectfully disagrees.  
In response to appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
As previously discussed, Boor’s composite material includes recycled tire bits obtained from shredded vehicle tires in an amount of up to 50% by weight (paragraphs 19 and 27).  Boor does not explicitly disclose the recycled tire particles having a content of 2-30 wt% and a particle size from 10 to 180 µm.  Young is cited for teaching the crumb rubber obtained from granulation of waste or used rubber tires having a particle size of 10 to 100 µm and a content of least of 5 % by weight for improving tensile strength (paragraphs 31, 33 and 34).  As there is a motivation to combine the teachings of Boor and Young, a prima facie case of obviousness is said to exist. 
I. The rejection over Boor in view of Young and CN’036 
Applicant argues that the Examiner has failed to provide a prima case of obviousness because neither Boor nor Young discloses the composite material comprising glass fiber reinforcements.  
The examiner respectfully disagrees. 
The Boor filler includes calcium carbonate, glass fibers or calcium oxide and each of which being incorporated in an amount of from 10-60 wt% to provide the composite material more resistance to impact stresses while maintaining adequate compressive, tensile and shear strengths (paragraph 18, and claim 1).  
J-K. The rejections over Boor in view of Young and further in combination with Dellock or CN’036

L. The rejection over Kelman in view of Boor and Young
Appellant’s reiterated positions taken with respect to the rejection, the examiner’s comments set forth in the rejection over Boor in view of Young are equally pertinent in support of the rejection as well. 
 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HAI VO/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

Conferees:
/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788       

/Jennifer McNeil/Primary Examiner, TC 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.